DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Ref. #50 used to describe a supporter.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. #217 in Fig. 8 & 9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification mentions Ref. #50, used to describe a supporter, not shown in the drawings;
The specification uses Ref. #17 to describe a finishing panel & a rearward bending portion;
The specification uses both Ref. #17 & #171 to describe rearward bending portion;
The specification uses Ref. #526 to describe both an installation hole & a stopper;
The specification fails to mention Ref. #217 shown in Fig. 8 & 9; &
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the Abstract uses self-evident, implied language, i.e. “is provided” in Line 1.  Examiner suggests amending the Abstract to recite language similar to “A stacked oven may include…”.  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.
Examiner’s Note
Claims 9, 11 & 16 are objected to because of the following informalities:
In Line 6 of Claims 9 & 16, each recitation of “the first lateral direction” in lacks antecedent basis & renders the claim indefinite.  After review of the specification, “a first lateral direction” appears to be defined in at least Para. 61 as “a direction away from the center of the oven” & will be interpreted in the claims as such.  Clarification is requested.
In Line 8 of Claim 11, “chamber opened a a front” should be “chamber opened at a front”.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Park, KR #10-2005-0008087
[Park ('087)]

-
Blüml et al., EP #2581667
[Blüml ('667)]


~ Under 35 USC § 102 ~
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-13 & 16-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Park ('087).
In Re Claims 1-3 & 7, Park ('087) discloses (See translation, included):
Cl. 1: An oven assembly comprising
a first oven installed at a lower portion of the oven assembly (Oven #20),
a second oven disposed at an upper portion of the first oven (Microwave #10); and
a supporter installed between the lower oven and the upper oven to fix the lower oven to the upper oven (Retainer #100 comprising Frame Elements #110, 130, 150 & 170), the supporter comprising:
a first installation member that contacts an upper portion of a side surface and an upper surface of a first housing of the first oven and is fixed to the first housing (Lower Stationary Government #119
a second installation member that contacts a lower portion of a side surface and a lower surface of a second housing of the second oven and is fixed to the second housing (Comprising Upper Fixing Part #115, Seat #113);
a connection member that extends vertically so that the first installation member and the second installation member are spaced apart from each other in a vertical direction and connects the first installation member and the second installation member (Vertical Portion #111).
Cl. 2: wherein the connection member is bent from the second installation member and extends downward, wherein the connection member has a vertical plane extending in a forward and rearward direction (Fig. 2, 4: The top of each connection member is shown with a bend at the intersection with each Second Member #115, & extends vertically downward), wherein a lower portion of the connection member is connected to the first installation member, and wherein a lower surface support is spaced upward from the first installation member by the connection member (The bottom of each connection member is connected to each First Installation Member #119).
Cl. 3: wherein the first oven comprises a first door at a front (The ovens include doors, not shown, as indicated on P. 1 in Lines 10-13 following BACKGROUND-ART), wherein a finishing panel that faces an upper portion of a rear surface of the first door is installed at a front upper portion of the first oven (Comprising Upper Fixing Part #155, Upper Seating Portion #153 & Horizontal Portion #151), wherein an upper end of the finishing panel is bent rearward to form a rearward bending portion (Upper Seating Portion #153 is bent rearward from Part #155 towards Portion #151), and wherein a cutting portion cut rearward to accommodate the rearward bending portion is provided at a front end of the connection member (Cutout portion at top of the Horizontal Portion #151 extending from each End #159 to Part #155).
Cl. 7: wherein a stopper is provided at a front of the second installation member, wherein the stopper interferes with the second oven placed on the second installation member and restricts an installation position of the second oven in a forward and rearward direction (Upper Fixing Part #155, located in front of Second Member #113, 115, restricts the forward & rearward position of Upper Oven #10 when secured by fasteners extending through Holes #155a).
Cl. 8: wherein a second front member that extends laterally outward from the second housing and faces a rear surface of the second door is provided at a front of the second oven, and wherein a front end of the stopper contacts and interferes with a rear surface of the second front member and restricts the installation position of the second oven in the forward and rearward direction (Fig. 4).
Cl. 9: wherein the first installation member comprises: a vertical extending member that contacts a side surface of the first housing and extends vertically (Inner surface of Lower Stationary Government #119); a lateral extending member extending in a second lateral direction which is an opposite direction to the first lateral direction from an upper portion of the vertically extending member (Top wall of Lower Seat #117, which extends laterally); and a load support provided below the lateral Lower Stationary Government #119 extends downward & crosses both planes of Lower Seat #117 & the inner surface of Lower Stationary Government #119).
Cl. 10: wherein the load support is bent downward from a front end and a rear end of the lateral extending member, respectively, and wherein a lower end of the load support contacts the upper surface of the first housing (Lower Stationary Government #119 is bent downward).
In Re Claims 12, 13 & 16-20, with respect to:
Cl. 12, discloses: A supporter configured to be installed between a first oven and a second oven which are stacked in a vertical direction to fix the first oven to the second oven, the supporter comprising: a first installation member configured to contact an upper portion of a side surface and an upper surface of a first housing of the first oven and be fixed to the first housing; a second installation member configured to contact a lower portion of a side surface and a lower surface of a second housing of the second oven and be fixed to the second housing; a connection member that extends vertically so that the first installation member and the second installation member are spaced apart from each other in the vertical direction thereof and connects the first installation member and the second installation member.
Cl. 13, discloses: The supporter of claim 12, wherein the connection member is bent from the second installation member and extends in a downward direction, wherein the connection member has a vertical plane form extending in a forward and rearward direction, wherein a lower portion of the connection member is connected to the first installation member, and wherein the lower surface support is spaced upward from the first installation member by the connection member.
Cl. 16, discloses: The supporter of claim 12, wherein the first installation member comprises: a vertical extending member configured to contact the side surface of the first housing and extends vertically; a lateral extending member extending in a second lateral direction which is an opposite direction to the first lateral direction from an upper portion of the vertically extending member; and a load support bent downward from a front end and a rear end of the lateral extending member, respectively.
Cl. 17, discloses: An oven assembly comprising the first oven, the second oven, and the supporter of claim 12 disposed therebetween.
Cl. 18, discloses: A pair of brackets configured to be installed at lateral sides between a first oven and a second oven which are stacked in a vertical direction to fix the first oven to the second oven and leave an airflow path therebetween, the pair of brackets each comprising: a first portion that extends in a foreward-rearward direction and configured to contact an upper portion of a side surface and an upper surface of a first housing of the first oven and be fixed to the first housing; a second portion that extends in the foreward-rearward direction and configured to contact a lower portion of a side surface 
Cl. 19, discloses: The supporter of claim 18, wherein the connection portion is bent from the second portion and extends in a downward direction, wherein a lower portion of the connection portion is connected to the first portion, and wherein a lower surface support is spaced upward from the first portion by the connection portion.
Cl. 20, discloses: An oven assembly comprising the first oven, the second oven, and the pair of brackets of claim 18 disposed therebetween.
every limitation of each claim is fully incorporated into Claims 1-3 & 7-10 above, & are similarly rejected.
~ Under 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5 & 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Park ('087) as applied to claim 1 above.
In Re Claim 4, discloses: The oven assembly of claim 1, wherein the second installation member comprises: a side surface support that contacts the lower portion of the side surface of the second housing and supports a side surface of the second housing (Upper Fixing Part #115 shown in Fig. 3 attached to a side wall of Upper Oven #10); and a lower surface support that contacts the lower surface of the second housing and supports the lower surface of the second housing (Upper Seat Section #113 shown supporting the bottom face of Oven #10); With respect to “wherein the side surface support is bent upward from a first lateral end of the lower surface support and extends upward and the side surface support has an acute angle with the lower surface support so that the bending portion does not contact a corner in which the side surface and the lower surface of the second housing meet and an upper portion of the side surface support contacts the side surface of the second housing”, while Park ('087) indicates the angle being a right angle, the angle between the side & lower surface supports would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed Park ('087) would function equally well in either configuration.
In Re Claim 5, with respect to “wherein the side support has a long hole vertically formed to accommodate a second housing fastener protruding more laterally than the side surface of the second housing, wherein the long hole further extends from the side surface support member to a portion of a guide that extends from the upper end of the side surface support and/or to a portion of the lower surface support”, since the locations & dimensions of the mounting holes for a given Dual Oven System installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of each oven, the sizes of the required fasteners, etc., to configure an apparatus such as recited in Park ('087) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record..
In Re Claim 11, with respect to “wherein the first oven comprises: the first housing having a first cooking chamber opened at a front; a first door rotatably installed at the front of the first housing and configured to open and close the first cooking chamber; and a finishing panel installed at a circumference of an opening of the first cooking chamber at the front of the first housing and facing a rear surface of the first door, wherein the second oven comprises: the second housing having a second cooking chamber opened [at] a front; and a second door rotatably installed at the front of the second housing and configured to open and close the second cooking chamber, wherein a height of the lower surface support of the second installation member is greater than a height of an upper end of the finishing panel, and wherein an opening is provided between a lower surface of the second housing placed on the lower surface support and the upper end of the finishing panel”, Park ('087) discloses the doors & openings as discussed above  (Fig. 3: Each of Upper & Lower Ovens #10, 20 are shown with the fronts not visible, & as discussed above, doors are included in each oven but are not shown, the finishing panel comprising Upper Fixing Part #155, Upper Seating Portion #153 & Horizontal Portion #151).  With respect to the dimensions of the finished panel, the dimensions would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the recited dimensions solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the apparatus of Park ('087) would function equally well in either configuration.

Claims 6, 14 & 15 rejected under 35 U.S.C. § 103 as being unpatentable over Park ('087) as applied to at least one of claim 1, 12 & 13 above, in view of Blüml ('667).
In Re Claim 6, discloses all aspects of the claimed invention as discussed above including: The oven assembly of claim 1, wherein the second installation member comprises: a side surface support that contacts the lower portion of the side surface of the second housing and supports a side surface of the second housing (Upper Fixing Part #115 shown in Fig. 3 attached to a side wall of Upper Oven #10); and a lower surface support that Upper Seat Section #113 shown supporting the bottom face of Oven #10); With the possible exception of: wherein the second installation member further comprises a guide bent from an upper end of the side surface support to extend upward in a direction away from the side surface of the second housing.
Nevertheless, Blüml ('667) discloses from the same Oven Assembly field of endeavor as applicant's invention, an oven assembly (Cooking Appliance #10) that includes upper & lower stackable components (Upper Component / Drawer #16 & Lower Component / Plinth #14) connected together by a supporter (Drawer Rail #20), an upper portion of the supporter includes a “guide” (Fig. 9-11: Entry Flange #60, which is bent at an angle away from the side surface of the upper component).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the guide of Blüml ('667) into the system of Park ('087) for the purpose of simplifying the insertion of the upper component into the support system (Para. 47).
In Re Claims 14 & 15, with respect to “The supporter of claim 12, wherein the second installation member comprises: a side surface support configured to contact the lower portion of the side surface of the second housing and support the side surface of the second housing; and a lower surface support configured to contact the lower surface of the second housing and support the lower surface of the second housing, wherein the connection member is bent from a second lateral end of the lower surface support and extends downward” & “The supporter of claim 13, wherein the second installation member further comprises a guide bent from an upper end of the side surface support to extend upward in a direction away from the side surface of the second housing”, every limitation of each claim is fully incorporated into Claim 6 above, & are similarly rejected.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the 

/Daniel E. Namay/Examiner, Art Unit 3762